DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 , 9-14 and 17-18 and 20 should have been rejected under 35 USC  102 as being anticipated by  Park et al., US 2017/0205957A1.  The reference was cited in the 1449 filed 2020 December 16.

Claim 1  A touch panel (10), comprising a main body region (210) and a bending region (220), wherein the bending region is a region which extends from the main body region along a first direction, and bends relative to the main body region, the main body region (210) comprises a first touch region(210), the bending region comprises a 

Claim 2  The touch panel according to claim 1, wherein the first touch region (210) comprises a plurality of first main touch electrodes (410b) extending along the first direction and a plurality of second main touch electrodes (410a) extending along a second direction, and the plurality of first main touch electrodes and the plurality of second main touch electrodes cross each other to form the touch sensors in the first touch region, the second direction is orthogonal to the first direction; and the second touch region (220) comprises a plurality of first auxiliary touch electrodes (420b) extending along the first direction and a plurality of second auxiliary touch electrodes (420a)  extending along the bending direction, and the plurality of first auxiliary touch electrodes and the plurality of second auxiliary touch electrodes cross each other to form the touch sensors in the second touch region.(see fig 8 and paragraph 0059-0060)

Claim 3 The touch panel according to claim 2, wherein a distribution density of the plurality of second auxiliary touch electrodes along the bending direction is higher than a distribution density of the plurality of second main touch electrodes along the first direction.(see paragraph 0013-0014 and 0052 and 0062)



Claim 9 The touch panel according to

Claim 10  An electronic device, comprising the touch panel according to

Claim 11-14 and 17-20  include similar limitations to claim 1-4  above that are met by the rejection above and is therefore rejected for the same reasons.

Claim 11 (Original): A manufacturing method for manufacturing a touch panel, the touch panel comprising a main body region(210) and a bending region(220), the bending region extending from the main body region along a first direction and bending relative to the main body region, the main body region comprising a first touch region(210), the bending region comprising a second touch region(220), and the manufacturing method comprising:-forming a plurality of touch sensors in the first touch region and a plurality of touch sensors in the second touch region respectively, wherein a distribution density of the plurality of touch sensors in the second touch. ( see rejection of claim 1)



Claim 13 (Original): The manufacturing method according to claim 12, wherein along the first direction, a distribution density of the plurality of second auxiliary touch electrodes is higher than a distribution density of the plurality of second main touch electrodes.(see rejection of claim 3)

Claim 14 (Currently Amended): The manufacturing method according to claim 12, wherein a center distance between adjacent second main touch electrodes is greater than a center distance between adjacent second auxiliary touch electrodes.  (see rejection of claim 4)



Claim 18 (New): The touch panel according to claim 3, wherein a center distance between adjacent second main touch electrodes is greater than a center distance between adjacent second auxiliary touch electrodes.  (see rejection of claim 4)

Claim 20 (New): The manufacturing method according to claim 13, wherein a center distance between adjacent second main touch electrodes is greater than a center distance between adjacent second auxiliary touch electrodes.(see rejection of claim 4)

Allowable Subject Matter
Claims 5-8, 15-16, & 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626